DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the slot of each endplate intersecting the lateral channels” of the longitudinal channel must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-6 and 11-13 have been amended to recite “wherein said plastic core further comprises at least one longitudinal channel spanning a length of the plastic core along the longitudinal axis, the longitudinal channel further comprising a plurality of lateral channels passing through each of the outer sections, the slot of each endplate intersecting the lateral channels, the channels and slot together allowing bone growth therethrough”. While this amendment contains some of the subject matter previously contained within formerly pending claims 7-10, the newly presented combination of elements now requires a longitudinal channel that encompass the lateral channels that will intersect slots of the endplates. This is different from the previous presentation of limitations (see claim 9 of the 11/26/2018 claim set) where the slot of the core will intersect lateral channels of the core (there is clear support for this limitation as slot 1000a intersects/ is perpendicular to 1008c, 1008d, 1008e, as shown in Figures 40-43 and paragraphs 123 and 134 of the invention (see US 20190159900).
As is best understood in Figures 40-43 and paragraphs 123 and 134 of the invention (see US 20190159900), the core (1004) contains a longitudinal channel (1000b) that comprises lateral channels (1008c, 1008d, 1008e) and the endplates (1002, 1006) contain respective slots (1010, 1012). Figure 41 clearly shows the boundaries/dimensions of endplate slots 1010 and 1012. Because the slots and lateral channel reside in separate planes, they cannot intersect. Therefore, this limitation contains new matter that is not supported by the disclosure of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broshnahan (US 5766253) in view of Kohrs (US 6224631).
With respect to claims 14, 16, 17 and 20, Broshnahan a method for manufacturing a composite threaded interbody device (10) (see fig. 1 and note that 10 is implanted between two vertebral bodies), comprising: two endplates (e.g. top and bottom surfaces) coupled with a plastic core (12, e.g. polymer- see col. 4 lines 24-26 and also col. 4 lines 43-45) such that the endplates cooperate with outer sections of the plastic core (see fig. 4), to form an outer surface (18) of the composite threaded interbody device (see fig. 4), the outer surface being cylindrical or conical (see fig. 4), the outer sections being separated from each other in an azimuthal dimension (e.g. curved to the left and right from a top to a bottom pole/point or curved from a top to bottom pole/point of the device, see fig. 4), relative to a longitudinal axis of the outer surface (see fig. 6 and 8); and a common thread that spirals about the longitudinal axis (see abstract); further comprising coating the endplates with hydroxyapatite (see col. 3 lines 60-66); and further comprising aligning threads of the threaded endplates with threads of the outer sections to form a common thread (24) spiraling about the longitudinal axis (see fig. 5).

    PNG
    media_image1.png
    330
    518
    media_image1.png
    Greyscale

Broshnahan does not teach coupling two endplates to two recessed sections of the core from which the recessed sections are recessed. 
Kohrs, also drawn to interbody fusion devices/implants teaches a fusion promoting endplate (plate 40) that is inserted within/coupled within a recess (24a) of an interbody device and that has a threaded outer surface (43) complementary to portions of an outer helical thread (7a) on an outer surface of the interbody device (see fig. 1 below and also col. 7 lines 8-20 below) in order to provide an endplate that will provide the same function of bony fusion between the interbody device and surrounding bone, but also aid in enhanced retention of the interbody device to the surrounding bone with the threaded structure.

    PNG
    media_image2.png
    536
    1292
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the attachment of the endplates of Broshnahan such that two endplates are coupled to two recessed sections of the core from which the recessed sections are recessed, in view of Kohrs, in order to provide endplates that will provide the same function of bony fusion between the interbody device and surrounding bone, but also aid in enhanced retention of the interbody device to the surrounding bone with the threaded structure.
 As for claims 14, 16, 17 and 20, it is noted that the device of Broshnahan, as modified by Kohrs, appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claims 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broshnahan (US 5766253) and Kohrs (US 6224631) as applied to claims 14 and 17 above, in view of Moumene (US 20030065393).
As for claims 15, 18 and 19, Broshnahan, as modified by Kohrs, further teaches coating the endplates with hydroxyapatite (see col. 3 lines 60-66) but does not teach further comprising, after the step of coupling, forming at least one channel passing through the composite threaded interbody device between and through the outer sections.
Moumene, also drawn to interbody fusion devices (see para. 45) teaches a core (1) forming at least one channel (15+17+23) passing therethrough (e.g. through the interbody device between and through outer sections- see fig. 1a) in order to allow connected bony growth through the entire interbody device. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Broshnahan, as modified by Kohrs, to include at least one channel passing through the composite threaded interbody device between and through the outer sections, in view of Moumene, in order to allow connected bony growth through the entire interbody device.
As for claims 15, 18 and 19, it is noted that the device of Broshnahan, as modified by Kohrs and Moumene, appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the application to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Reasons for Allowance
The following is an examiner’s statement of reasons for indication of allowable subject matter (note that these claims are rejected under USC 112 first paragraph and that a) this indication of allowable subject matter includes the limitations rejected under USC 112 first paragraph and b) should that subject matter be removed, these claims would not be considered to contain allowable subject matter):
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the composite threaded interbody device comprising an outer surface that is cylindrical or conical, endplates and a plastic core; wherein the endplates each comprise a slot, wherein said plastic core further comprises at least one longitudinal channel spanning a length of the plastic core along the longitudinal axis, the longitudinal channel further comprising a plurality of lateral channels passing through each of the outer sections, the slot of each endplate intersecting the lateral channels, the channels and slot together allowing bone growth therethrough as set forth in claims 1-6 and 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The objections to the claims (5, 6 and 13) have been withdrawn in view of the amendment entered on 12/7/2020.
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Applicant argues that claims 14-19 are not product-by-process claims but are instead a method (see page 9 of the Remarks). This is not found to be persuasive as claims 14-20 are all claimed as being drawn to a “method for manufacturing a composite threaded interbody device”. These methods are not drawn to the use of a device, but, rather, to a process of forming/manufacturing the device. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The presented combinations of Broshnahan, as modified by Kohrs, and Broshnahan as modified by Kohrs and Moumene, result in a product/device that is similar to the claimed device. As stated in the rejections made to claims 14-20 (maintained in the rejection above), the rationale shows that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process. As such, the burden shifts to Applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). Applicant has not provided any evidence of this nature.
The rejection of claims 14-20 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773